Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 12 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       
        Marly, 12 October 1778
       
      
      I have not forgotten, gentlemen, the interest you took in Mr. Jones and your request that he be granted an armed vessel to carry him to America. The King, to whom I have rendered a report, is disposed to give the captain this facility. But I would like to know, beforehand, if it would be at all possible to make up the crew of the vessel, which will be provided Mr. Jones, from American sailors, since the activity and the number of His Majesty’s ships in commission would not allow him to provide a French crew. I will await your response on this subject before receiving the final orders of His Majesty.
      I have the honor to be, &c.
      
       De Sartine
      
     